            Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

                                           )
 MUTASEM JARDANEH, et al.,                 )
                                           )
                          Plaintiffs,      )
                                           )
                                                     Case No. 8:18-cv-02415-PX
                     v.                    )
                                           )
 WILLIAM P. BARR, et al.,                  )
                                           )
                      Defendants.          )
                                           )
                                           )


                            RULE 16(B) SCHEDULING ORDER

       Upon consideration of the representations made by counsel in their “Proposed Discovery

Plan” and “Joint Status Report Regarding Proposed Scheduling Order and Privilege Issues”, ECF

Nos. 98, 103, and as discussed during the Status Hearing held on December 8, 2020, the Court

hereby enters the following Scheduling Order governing discovery, consistent with Fed. R. Civ.

P. 16(b).

        In this Order, the Court refers to the following twenty named Defendants as the “WLAC

Defendants”: the U.S. Department of Justice (DOJ); DOJ’s National Security Division (DOJ-

NSD); DOJ’s Office of Legal Policy (DOJ-OLP); DOJ’s Office of Privacy and Civil Liberties

(DOJ-OPCL); the Office of the Director of National Intelligence (ODNI); U.S. Citizenship and

Immigration Services (USCIS); U.S. Immigration and Customs Enforcement (ICE); DHS’s Office

for Civil Rights and Civil Liberties (DHS-OCRCL); DHS’s Office of Intelligence and Analysis

(DHS-OIA); DHS’s Office of General Counsel (DHS-OGC); DHS’s Office of Strategy, Policy,

and Plans (DHS-OSPP); DHS’s Privacy Office (DHS-Privacy); U.S. Department of State (DoS);

the U.S. Department of Defense (DoD); the National Security Agency (NSA); the Defense



                                               -1-
         Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 2 of 13



Intelligence Agency (DIA); the U.S. Department of the Treasury (Treasury); Treasury’s Financial

Crimes Enforcement Network (FinCEN); the Central Intelligence Agency (CIA); and the

Watchlisting Advisory Council (WLAC).

       The remaining six named Defendants are referred to as the “Merits Defendants”: the

Terrorist Screening Center (TSC); the Federal Bureau of Investigation (FBI); the Department of

Homeland Security (DHS); U.S. Customs and Border Protection (CBP); the Transportation

Security Administration (TSA); and the National Counterterrorism Center (NCTC).

                                      Status Conferences

       The Court will conduct periodic status conferences with the parties regarding the progress

of discovery. The dates of those conferences are:

               •   Tuesday, March 9, 2021 at 10:00 a.m.
               •   Thursday, May 6, 2021 at 10:00 a.m.
               •   Thursday, June 24, 2021 at 10:00 a.m.
               •   Tuesday, September 14, 2021 at 10:00 a.m.
               •   Tuesday, December 28, 2021 at 10:00 a.m.

                                     Plaintiffs’ Discovery

I.     Discovery Regarding the WLAC Defendants

       Plaintiffs are authorized to take jurisdictional discovery against the WLAC Defendants

regarding (1) each WLAC Defendant agency’s role in creating, approving, and using the

Watchlisting Guidance; and (2) each WLAC Defendant agency’s access and use of watchlist

information and their ability to remove or add individuals to the Terrorist Screening Database

(TSDB). Plaintiffs are not authorized at this stage to take merits discovery against the WLAC

Defendants. Regarding jurisdictional discovery, the following rules and limitations shall apply:




                                              -2-
 Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 3 of 13



A.   Written Discovery

     1.    Interrogatories:


           a. Maximum of Four “WLAC Defendant-Wide” Interrogatories:

              Plaintiffs may serve a maximum of four (4) identically phrased

              interrogatories on all WLAC Defendants.           This limitation applies

              collectively to all Plaintiffs together, not to each Plaintiff individually.

              Any sub-part contained within an interrogatory shall be counted as a

              separate interrogatory under the applicable maximum.

           b. Maximum of 20 “WLAC Defendant-Specific” Interrogatories:

              Separately, Plaintiffs may serve a cumulative maximum of twenty (20)

              additional interrogatories, to be allocated among the WLAC Defendants

              at Plaintiffs’ discretion.   This limitation applies collectively to all

              Plaintiffs together, not to each Plaintiff individually. Any sub-part

              contained within an interrogatory shall be counted as a separate

              interrogatory under the applicable maximum.

     2.    Requests for the Production of Documents (RPDs):

           a. Maximum of Four “WLAC Defendant-Wide” RPDs:

              Plaintiffs may serve a maximum of four (4) identically phrased RPDs

              on all WLAC Defendants. This limitation applies collectively to all

              Plaintiffs together, not to each Plaintiff individually. Any sub-part

              contained within an RPD shall be counted as a separate RPD under the

              applicable maximum.

           b. Maximum         of   Twenty “WLAC Defendant-Specific”               RPDs:



                                    -3-
 Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 4 of 13



                Separately, Plaintiffs may serve a cumulative maximum of twenty (20)

                additional RPDs, to be allocated among the WLAC Defendants at

                Plaintiffs’ discretion. This limitation applies collectively to all Plaintiffs

                together, not to each Plaintiff individually. Any sub-part contained

                within an RPD shall be counted as a separate RPD under the applicable

                maximum.

     3.     Requests for Admission (RFAs):

            The Court will address the issues related to Requests for Admission at the

            status conference to be held on March 9, 2021.

B.   Depositions:

     With respect to jurisdictional discovery, Plaintiffs are authorized to take one (1)

     Rule 30(b)(6) deposition, not to exceed five on-the-record hours, of (1) the Terrorist

     Screening Center (TSC), and (2) the National Counterterrorism Center (NCTC)

     (which, together, co-chair the WLAC).

C.   Time Limitations:

     1.     Written jurisdictional discovery shall close on April 23, 2021, i.e.,

            approximately four (4) months after the Court’s issuance of the Scheduling

            Order.

     2.     All jurisdictional discovery, inclusive of any depositions, shall close on

            May 28, 2021, i.e., approximately five (5) months after the Court’s issuance

            of the Scheduling Order.

     3.     Following the close of all jurisdictional discovery, within seven days, the

            parties shall jointly submit a proposed schedule for Defendants’ renewed




                                      -4-
         Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 5 of 13



                         motion to dismiss regarding the WLAC Defendants.

II.    Merits Discovery

       With respect to the six Merits Defendants, the following rules and limitations regarding

discovery shall apply:

       A.      Written Discovery

               1.        Interrogatories:

                         a. Maximum of Fifteen “Plaintiff-Specific” Interrogatories:

                            Plaintiffs may serve a maximum of fifteen (15) identically phrased

                            interrogatories, seeking information specific to the Plaintiffs, on all

                            Merits Defendants. This limitation applies collectively to all Plaintiffs

                            together, not to each Plaintiff individually. Any sub-part contained

                            within an interrogatory shall be counted as a separate interrogatory

                            under the applicable maximum.

                         b. Maximum of Ten “Merits Defendant-Wide” Interrogatories:

                            Separately, Plaintiffs may serve a maximum of ten (10) additional, and

                            also identically phrased, interrogatories, seeking information that is not

                            specific to the Plaintiffs, on all Merits Defendants. This limitation

                            applies collectively to all Plaintiffs together, not to each Plaintiff

                            individually. Any sub-part contained within an interrogatory shall be

                            counted as a separate interrogatory under the applicable maximum.

                         c. Maximum of Twenty “Merits Defendant-Specific” Interrogatories:

                            Separately, Plaintiffs may serve a maximum of twenty (20) additional,

                            individualized interrogatories to the Merits Defendants, to be allocated

                            among the Merits Defendants at Plaintiffs’ discretion. This limitation


                                                 -5-
Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 6 of 13



             applies collectively to all Plaintiffs together, not to each Plaintiff

             individually. Any sub-part contained within an interrogatory shall be

             counted as a separate interrogatory under the applicable maximum.

          d. Maximum of Twenty-Five Discrete Numerical Interrogatories:

             Finally, Plaintiffs may serve a maximum of twenty-five (25) additional

             interrogatories seeking discrete, specific numerical           information

             contained within the Terrorism Screening Database (TSDB).              This

             limitation applies collectively to all Plaintiffs together, not to each

             Plaintiff individually. Any sub-part contained within an interrogatory

             shall be counted as a separate interrogatory under the applicable

             maximum.

    2.    Requests for the Production of Documents:

          a. Maximum of Four “Plaintiff-Specific” RPDs:

             Plaintiffs may serve a maximum of four (4) identically phrased RPDs,

             seeking information specific to the Plaintiffs, on all Merits Defendants.

             This limitation applies collectively to all Plaintiffs together, not to each

             Plaintiff individually. Any sub-part contained within an RPD shall be

             counted as a separate RPD under the applicable maximum.

          b. Maximum of Fifteen “Merits Defendant-Wide” RPDs: Separately,

             Plaintiffs may serve a maximum of fifteen (15) additional, and also

             identically phrased, RPDs, seeking information that is not specific to the

             Plaintiffs, on all Merits Defendants. This limitation applies collectively

             to all Plaintiffs together, not to each Plaintiff individually. Any sub-part




                                  -6-
 Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 7 of 13



               contained within an RPD shall be counted as a separate RPD under the

               applicable maximum.

           c. Maximum of Eleven “Merits Defendant-Specific” RPDs:

               Finally, Plaintiffs may serve a maximum of eleven (11) additional,

               individualized RPDS to the Merits Defendants, to be allocated among

               the Merits Defendants at Plaintiffs’ discretion. This limitation applies

               collectively to all Plaintiffs together, not to each Plaintiff individually.

               Any sub-part contained within an RPD shall be counted as a separate

               RPD under the applicable maximum.

     3.    Requests for Admission: (RFAs):

           Plaintiffs may serve RFAs consistent with Fed. R. Civ. P. 36 and Local

           Rule 104.1.

B.   Depositions:

     1.    In furtherance of merits discovery, Plaintiffs are permitted to depose each

           of the six Merits Defendants once, notwithstanding the WLAC depositions

           authorized in Part I.B, supra.

     2.    The parties agree that these depositions shall not exceed seven (7) on-the-

           record hours, per deposition.

C.   Time Limitations:

     1.    Written merits discovery (consisting of interrogatories and RPDs) and

           deposition discovery are to be bifurcated, with written merits discovery

           concluding prior to the commencement of depositions.             However, the

           parties are not precluded from taking depositions early if the parties, in their




                                    -7-
      Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 8 of 13



                    discretion, mutually agree to do so. RFAs may be used at any time during

                    the overall discovery period.

             2.     With respect to written merits discovery, such discovery shall close on

                    August 13, 2021, i.e., approximately seven-and-a-half months after the

                    Court’s issuance of the Scheduling Order.

             3.     The merits deposition period shall commence on August 14, 2021, and close

                    on December 31, 2021, i.e., approximately one year after the Court’s

                    issuance of the Scheduling Order.

                                   Defendants’ Discovery

             The following rules and limitations shall apply to Defendants’ discovery from

     Plaintiffs:

I.   Written Discovery:

     A.      Interrogatories:

             Defendants may serve a maximum of eight (8) interrogatories per Plaintiff. These

             interrogatories need not be identically phrased, but this limitation applies

             collectively to all Defendants together, not to each Defendant individually. Any

             sub-part contained within an interrogatory shall be counted as a separate

             interrogatory under the applicable maximum.

     B.      Requests for the Production of Documents:

             Defendants may serve a maximum of five (5) RPDs per Plaintiff. These RPDs need

             not be identically phrased, but this limitation applies collectively to all Defendants

             together, not to each Defendant individually. Any sub-part contained within an




                                             -8-
           Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 9 of 13



                    RPD shall be counted as a separate RPD under the applicable maximum.

          C.        Requests for Admission:

                    Defendants may serve RFAs consistent with Fed. R. Civ. P. 36 and Local

                    Rule 104.1.

 II.      Depositions

          Defendants may take one (1) deposition, not to exceed seven (7) on-the-record hours, of

  each Plaintiff.

III.      Time Limitations

          A.        Written discovery (consisting of interrogatories and RPDs) and deposition

                    discovery are to be bifurcated, with written merits discovery concluding prior to the

                    commencement of depositions. RFAs may be used at any time during the overall

                    discovery period.

          B.        With respect to written discovery, such discovery shall close on August 13, 2021,

                    i.e., approximately seven-and-a-half months after the Court’s issuance of the

                    Discovery Order.

          C.        The deposition period shall close on December 31, 2021, i.e., approximately one

                    year after the Court’s issuance of the Discovery Order. To the extent all of

                    Defendants’ written discovery from Plaintiffs has concluded, Defendants may

                    begin deposing Plaintiffs at any point in the discovery period.

                                             Expert Discovery

  I.      Expert Disclosures and Reports

          The parties shall disclose any experts who may be called to testify at trial and provide

  reports called for in Fed. R. Civ. P. 26(a)(2)(B) at least sixty (60) days prior to the close of




                                                    -9-
          Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 10 of 13



  discovery, i.e., on or before October 29, 2021.

 II.     Rebuttals

         The parties shall disclose any rebuttal experts who may be called to testify at trial and

  provide reports called for in Fed. R. Civ. P. 26(a)(2)(B) at least thirty (30) days prior to the close

  of discovery, i.e., on or before November 30, 2021.

III.     Depositions

         Both parties are permitted to depose the other parties’ experts. Such depositions shall occur

  during the overall discovery period. These depositions do not count against the total number of

  depositions permitted to Plaintiffs or Defendants as set forth above.

                                            Privilege Issues

         To the extent any party intends to assert a claim of privilege or protection as to any

  material, any such claim must be made in a timely manner and in accordance with Fed. R.

  Civ. P. 26(b)(5).

         To the extent it becomes necessary, counsel may submit an agreed protective order

  concerning the disclosure of information between the parties in discovery, provided that

  such protective order does not provide for the prospective filing of documents under seal,

  unless as otherwise permitted by Court order.

         On December 22, 2020, the parties made additional arguments related to potential privilege

  issues (Law Enforcement Privilege, Sensitive Security Information Privilege, and States Secrets

  Privilege) that may arise. The Court will take the matter under advisement. In the interim, should

  any privilege issues arise, the parties shall comply with the Local Rules governing discovery

  disputes, including Appendix A and Local Rule 104.7 and Local Rule 104.8.




                                                    -10-
       Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 11 of 13



                                          Other Issues

I.    Initial Disclosures

      Initial disclosures consistent with Fed. R. Civ. P. 26(a)(1)(A) shall be made no later than

twenty-one (21) days after the entry of the Scheduling Order.

II.   Plaintiffs’ Addresses

      Consistent with Local Rule 102 ¶ 2.a, Plaintiffs’ counsel will provide Defendants’ counsel

with current addresses for all remaining Plaintiffs in this matter no later than twenty-one (21)

days after the entry of the Scheduling Order. Plaintiff John Doe’s address may be provided

pursuant to the terms of the Protective Order previously entered, ECF No. 88.

III. Electronically Stored Information

      The parties will produce discoverable electronically stored information (“ESI”) in PDF

format. Unless the parties agree otherwise, producing ESI in native format is unnecessary. To

the extent that the printed or PDF document does not indicate information that may be important

(such as the date, location, and specific terminal on which the document was created or modified;

the sender and all recipients of electronically transmitted data; and the locations of the terminals

on which it is stored), the parties will, upon request related to particular documents and if

technologically feasible, determine that information from the electronic document and provide

it to the requesting party.

IV. Preservation of Information

      Counsel for the parties have instructed their clients to retain and preserve documents,

information, and things (including ESI) that may be relevant to the subject matter of this lawsuit.

V.    Service of Documents

      All pleadings, motions, and other papers that are filed are to be served electronically as




                                              -11-
       Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 12 of 13



provided for by the Federal Rules and the Local Rules. In addition, the parties agree that they

will serve by email all discovery requests and written responses and any other papers that are not

filed, unless doing so is not technically feasible, in which case those documents will be served

via first-class mail or overnight delivery, or other agreed-upon means of delivery.

VI. Inadvertent Disclosure

      The production of privileged or protected documents (including electronic documents)

without the intent to waive that privilege or protection will not constitute a waiver, so long as

the disclosing party identifies the inadvertently disclosed documents within a reasonable time.

If such documents are identified, they will be returned promptly to the disclosing party.

VII. Privileged Communications with or between Counsel

      The parties shall not seek discovery of documents that are privileged because they are sent

solely between counsel for either party, or that are privileged because they are sent between a

party and that party’s counsel. If any discovery request is susceptible of a construction that calls

for the production of such documents, those documents need not be produced or identified on

any privilege log.

VIII. Third-Party Documents

      If any documents are received from third parties pursuant to subpoena or FOIA request that

is relevant to this case, the receiving party shall alert the remaining parties to the receipt of such

documents within five days of receipt and shall make the received documents available for

inspection and copying.

IX. Third-Party Depositions

      Each side may take a maximum of ten (10) non-party, non-expert depositions, without




                                               -12-
       Case 8:18-cv-02415-PX Document 104 Filed 12/23/20 Page 13 of 13



 leave of Court. These depositions may occur at any time in the discovery period.

 X.   Amendment of Pleadings and Joining of Parties

      Any further amendment of Plaintiffs’ operative pleading and/or joining of additional

 parties must be done within 21 days of entry of the Discovery Order.



SO ORDERED.


Date: December 23, 2020                             ___________/s/____________
                                                    The Honorable Gina L. Simms
                                                    United States Magistrate Judge




                                             -13-
